Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows [to avoid lack of antecedent basis issues]: 


Claim 1, Line 1:	Delete “device”
			Insert --apparatus--

Claim 7, Line 1:	Delete “device”
			Insert --apparatus--

Claim 9, Line 1:	Delete “device”
			Insert --apparatus--

Claim 9, Line 19:	Delete “plurality of curved fingers”
			Insert --plurality of fingers--

Claim 9, Line 19:	Delete “inner curved edge”
			Insert --inner edge--

Claim 9, Line 21:	Delete “plurality of curved fingers”
			Insert --plurality of fingers--

Claim 9, Line 22:	Delete “inner curved edge”
			Insert --inner edge--

Claim 15, Line 1:	Delete “device”
			Insert --apparatus--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is considered allowable because the prior art fails to disclose a longarm quilting guide apparatus as claimed in combination with “an outer curved edge composite of predefined length and arc configured to join said first left straight edge composite and said second right straight edge composite at an outermost portion of each such respective inner curved edges, configured to form a series of nested ascending curved arc paths with said plurality of curved fingers emanating from said inner curved edge of said second right straight edge composite being configured to nest in an interlock configuration with said plurality of curved fingers emanating from said inner curved edge of said first left straight edge composite and said curved arc paths directly accessible from an opening”.  
Independent claim 9 is considered allowable because the prior art fails to disclose a longarm quilting guide apparatus as claimed in combination with “an outer composite of predefined length and width having an outer and inner edge configured to join said first left straight edge composite and said second right straight edge composite at an outermost portion of each respective inner edges of said first left and second right straight edge composites, configured to form a series of nested fingers forming a maze path with said plurality of fingers emanating from said inner edge of said second right straight edge composite being configured to nest in an interlock configuration with said plurality of fingers emanating from said inner edge of said first left straight edge composite and said maze path directly accessible from an opening”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732